Citation Nr: 1802976	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  09-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant's service records disclose that he was a member of the United States Navy Reserve for approximately 6 years and was discharged in 1976.  His Form DD 214 reflects that he had a period of active duty for training (ACDUTRA) from September 17, 1970 to June 12, 1971, with eight months and 26 days of "net service this period," and two months and five days of "other service."  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011 the appellant testified at a Board hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is of record.  

In May 2011, the Board issued a decision denying the appellant's claim.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court issued a Memorandum Decision    that vacated the May 2011 Board decision and remanded the matter for further development.

In May 2014, the Board remanded this matter for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that his Form DD 214 contains incorrect information,      and that he does have qualifying active service for purposes of entitlement to VA pension benefits.  

In July 2013, the appellant's representative reported that the appellant had filed an application for Correction of Military Records, Form DD 149, with the Board for Correction of Naval Records.  The outcome of this application is not of record.  Under the circumstances of this case, the AOJ must, with any necessary assistance from the appellant, obtain a copy of the decision issued by the Board of Correction of Naval Records on this application.

In October 2015, the appellant's representative requested a hearing before a Decision Review Officer. This hearing has not yet been scheduled, and the request has not been withdrawn.  Accordingly, the AOJ must schedule this hearing.

Accordingly, the case is REMANDED for the following action:

1.  With the appellant's assistance as needed, request       all records associated the appellant's application for Correction of Military Records, DD Form 149, filed with the Board for Correction of Naval Records, including the final decision issued therein.  If requested records cannot be obtained, the appellant should be notified of such.

2.  Scheduled the appellant for a Decision Review Officer hearing pursuant to his request.  The appellant and his representative should be notified of the date, time, and location of this hearing.  A copy of that notification letter should also be placed in the claims file. Any attempts to accommodate the appellant's hearing request should be documented in the record.

3.  After undertaking any additional development deemed necessary, the AOJ must readjudicate the claim on appeal.  If the benefits sought remain denied, the appellant and   his representative should be furnished a supplemental 

statement of the case and afforded the requisite opportunity to respond before the case is returned
to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




